Citation Nr: 1209173	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  09-22 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a right eye disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1953 to January 1955. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which denied entitlement to service connection for a right eye injury. 

In January 2011 the Board remanded the Veteran's current claim for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002 and Supp. 2011).


FINDING OF FACT

A preponderance of the competent evidence is against a finding that the current right eye disability is related to service.


CONCLUSION OF LAW

The criteria for service connection for a right eye disability have not been met.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  An August 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

After exhausting all available means, including contacting the National Personnel Record Center (NPRC) and Madigan Army Hospital, in August 2011, the RO made a formal finding of the unavailability of records from claimed treatment at Madigan Army Hospital during service.  Thus, there is a heightened obligation to assist the claimant in the development of his case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Veteran's STRs, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A , 38 C.F.R. § 3.159.  An adequate VA examination was conducted and opinion obtained regarding the nature and etiology of the Veteran's right eye disability.  The Veteran has not argued, and the record does not reflect, that this examination is inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claim file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Analysis

The Veteran seeks service connection for a right eye disability.  He contends that his current right eye disability was caused by 3 separate injuries to his right eye in which he was hit in his eye by shell casings and a tree branch.  He also submitted a buddy statement in which the author recounted the incident in which the Veteran was struck in the right eye by a branch.   

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran currently has a right eye disability.  Following separation from service in January 1955, the first medical evidence of record indicating treatment for a right eye condition or problem is a January 1988 private treatment record indicating that the Veteran complained of visual problems; the treating clinician noted that other physicians diagnosed conversion reaction or psychophysiologic disease.  He was referred to an ophthalmologist.  A private medical opinion received by the RO in September 2008 notes that the Veteran has posterior vitreous detachment.  A February 2011 VA examination report notes that assessments of posterior vitreous detachment, and bilateral cataracts, dry eyes, and lower lid laxity were given.  

The Veteran's January 2005 separation examination notes that clinical evaluation revealed that his eyes were normal.  The Veteran reported that he did not then have, nor has he ever had, eye trouble, and that his health was good.  

The Veteran is competent to state that he experienced pain from being struck in the eye by a shell casing or tree branch during service.  Charles v. Principi, 16 Vet. App. 370 (2002).  Furthermore, the Board accepts the Veteran's statements of experiencing right eye pain during service as credible.  

A September 2008 private medical opinion from Dr. Lawless notes that the Veteran reported a history of trauma to his eye during service.  Posterior vitreous detachments can be precipitated by blunt trauma to the eye, but can also occur spontaneously due to aging.  There is no real way to determine the etiology of his condition.   

A VA examination was conducted in February 2011.  The examiner noted a review of the Veteran's claim file.  The Veteran reported that he had several blunt traumas to his right eye during service.  After each of these incidents his right eye would bother him and then get better.  He did not seek treatment for these traumas.  Following testing of the right eye, including testing of the Veteran's visual fields, the examiner noted that, like Dr. Lawless, he could not provide an opinion as to the cause of the Veteran's right eye condition without resorting to mere speculation. 

Medical opinions which contain the "mere speculation" language, without more, amount to "nonevidence" neither for nor against the claim.  Service connection may not be based on speculation or remote possibility.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

The unfavorable evidence consists of the fact that the first contemporaneous report of a right eye disability is more than 30 years after the Veteran was struck in the right eye during service.  The passage of more than 30 years before any evidence of the disability is of record weighs heavily against a finding that such disability is related to service on a direct basis.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

To the extent that the Veteran is asserting a continuity of symptomatology following service, he is competent as a layperson to report observable symptoms such as right eye pain or blurry vision.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board does not find the assertions of the Veteran that he has experienced continuous right eye pain or blurry vision from service to the present to be credible given that during his January 1955 separation examination he reported that he did not then have eye trouble and clinical evaluation found that his eyes were normal.  

The negative evidence in this case outweighs the positive.  As a layperson, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of his current right eye disability because he does not have medical training.  His opinion is therefore outweighed by the medical evidence of record and the fact that no right eye disability was diagnosed until  more than 30 years after discharge from service.  See Jandreau, 492 F.3d at 1372.  

The preponderance of the evidence is against the claim for a right eye disability; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58. 

ORDER

Entitlement to service connection for a right eye disability is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


